DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (US 6172928).
	As to claim 18, Ooishi’s figure 8 shows a method of operating a memory device (figure 1), the method comprising: detecting an assertion (by inverter receiving CKE and coupled to SCR circuit), the clock enable signal configured to enable a clock signal (/CS,/RAS,/CAS,/WE,ROWA,COL…) used to operate the memory device; asserting a first sub-threshold current reduction circuit (SCRC) enable signal (/CKE) responsive to the assertion of the clock enable signal (col. 6, lines 8-10, teaches that /CLK is an inverted version of clock enable signal CKE.  Therefore, it would have been obvious to one having ordinary skill in the art to use the inverter receiving the CKE signal to provide /CKE for the purpose of saving space and cost), wherein asserting the SCRC enable signal is synchronized with the assertion of the clock enable signal; providing power (by PT11) to first circuitry (400) of the memory device responsive to asserting the first SCRC enable signal; detecting (by AD21) a memory command (/SR); asserting a second SCRC enable signal (outputted by AD21) responsive to the memory command; and providing power to second circuitry (300) of the memory device responsive to asserting the second SCRC enable signal, the second circuitry separate from the first circuitry.
	As to claim 19, it is seen as an obvious design preference to select the memory command to be include command taken from a list consisting of an activate (ACT) command (signal /SR activates AD21), mode register read (MMR) command, and a multi-purpose command (MPC – signa; /Sr is also a multi-purpose command) for the purpose of ensuring optimum performance.
	As to claim 20, figure 8 shows that providing the power to the second circuitry comprises providing the power to global bus driver circuitry, data bus (DBUS) driver circuitry, cache data strobe (CDTS) logic, local bus (LBUS) driver circuitry, and error correction control (ECC) circuitry (see figure 9). 

Allowable Subject Matter
Claims 1-14 and 17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842